Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.

 Detailed Action
	This office action is a response to applicant’s communication submitted April 19, 2022, wherein the rejections of record in the previous action are traversed.  This application is a national stage application of PCT/IL2018/051034, filed September 16, 2018, which claims benefit of foreign application IL254535, filed September 17, 2017.
Claims 1 and 3-20 are pending in this application.
Claims 1 and 3-20 as amended are examined on the merits herein.

The following rejections of record in the previous office action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Reference of record in previous action) in view of Sajjadi et al. (Reference of record in previous action)
	The claimed invention is directed to a method of managing cytokine release syndrome in a subject undergoing immunotherapy treatment without significantly affecting said immunotherapy treatment, comprising administering to the subject an effective amount of an adenosine A3 receptor ligand.  According to the specification (p. 4 lines 14-25 of the specification as originally filed) “managing cytokine release syndrome” refers to controlling the overall cytokine level in a subject undergoing immunotherapy without significantly compromising the effectiveness of the immunotherapy.  Claim 1 has further been amended during prosecution to specifically require that the subject being treated actually be experiencing cytokine release syndrome.  Additionally the limitation “without significantly affecting said immunotherapy treatment,” as defined in the specification (p. 6 line 28 – p. 7 line 6) refers to methods wherein the desired effect of reducing eliminating, inhibiting, or curing of the cancer is achieved.
Dependent claims 3-7 refer to specific effects of administering A3 receptor ligands on inflammatory cytokines or cytokine release syndrome symptoms.
Dependent claims 8-12 define particular features of the immunotherapy and the cancer being treated by the immunotherapy.
Dependent claims 14-17 define specific features of the adenosine A3 receptor ligand, including a particular purine nucleoside carboxamide structure.
Lee et al. discloses that immunotherapy including bispecific mAbs and adoptive T-cell immunotherapy are useful for treating cancers including acute lymphoblastic leukemia (p. 188 left column first paragraph) and further discloses treatment with chimeric antigen receptor therapy. (p. 188 right column second paragraph) Lee et al. further discloses that cytokine release syndrome is a potential side effect of immunotherapy. (p. 188 left column second paragraph. P. 189 left column last paragraph, right column first paragraph) Cytokine release syndrome is associated with elevated levels of cytokines including IFN-gamma, IL-6, and TNF-alpha, as well as IL-2, GM-CSF, IL-10, IL-8, and IL-5. (p. 189 right column third paragraph) Symptoms of CRS include fever, cardiac dysfunction, respiratory dysfunction, neurologic toxicity, renal or hepatic failure, and disseminated intravascular coagulation. (p. 190 left column second paragraph) Treatment of CRS can include targeted immunosuppressive agents that inhibit TNF-alpha and IL-1. (p. 193 left column third paragraph) Lee et al. does not specifically disclose a method of managing CRS comprising administering one of the claimed adenosine A3 receptor ligands.
Sajjadi et al. discloses a study to determine the receptor subtypes involved in the decrease in TNF-alpha production caused by adenosine. (p. 3435 right column first paragraph) Adenosine A3 receptor agonists including IB-MECA were seen to be responsible for this effect. (p. 3437 left column last paragraph, table II)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer IB-MECA or another adenosine A3 agonist to a subject suffering from cytokine release syndrome.  One of ordinary skill in the art would have done so because Lee et al. generally suggests that agents that target TNF-alpha can be used to treat CRS, and because Sajjadi et al. demonstrates that IB-MECA has this effect.
Therefore the invention taken as a whole is prima facie obvious.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Sajjadi et al. as applied to claims 1, 3-12, and 14-17 above, and further in view of Goblyos et al. (US pre-grant publication 2013/0197025, of record in previous action)
The disclosures of Lee et al. and Sajjadi et al. are discussed above.  Lee et al. in view of Sajjadi et al. does not disclose a method wherein the compound being administered is an allosteric enhancer of the adenosine A3 receptor, such as those described in claims 18-20.
Gobylos et al. discloses that allosteric enhancement of receptors may provide therapeutic advantages over orthosteric agonists, including greater selectivity and fewer side effects. (p. 2 paragraph 28) Gobylos et al. further discloses adenosine A3 receptor allosteric modulators having a structure falling within the scope of instant claims 19 and 20. (p. 2 paragraph 32, p. 3 paragraphs 57 and 58)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the adenosine A3 allosteric modulators described by Gobylos et al. to treat cytokine release syndrome.  One of ordinary skill in the art would have recognized based on the disclosure of Sajjadi et al. that adenosine A3 agonists were useful for reducing TNF-alpha levels, and based on the disclosure of Gobylos et al. would have expected allosteric modulators of adenosine A3 receptors to be equivalents useful for the same purpose, as Gobylos et al. discloses them as being advantageously used in the same therapeutic indications.
Therefore the invention taken as a whole is prima facie obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Sajjadi et al. as applied to claims 1-12 and 14-17 above, and further in view of Hosing et al. (Reference included with PTO-892)
The disclosures of Lee et al. and Sajjadi et al. are discussed above.  Lee et al. in view of Sajjadi et al. does not disclose a method wherein the leukemia being treated is chronic lymphocytic leukemia.
Hosing et al. discloses that adoptive call transfer of chimeric antigen receptor T-cells has been adapted for treatment of chronic lymphocytic leukemia. (abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the methods described above with respect to Lee et al. and Sajjadi et al. to treat cytokine release syndrome in a patient being treated by immunotherapy for chronic lymphocytic leukemia.  The rational for obviousness in this case would be that the prior art, particularly Lee et al. and Hosing et al., suggests that this patient population would also be treated by adoptive cell transfer and would also therefore be at risk for cytokine release syndrome.
Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted April 19, 2022, with respect to the rejections of record above, have been fully considered and not found to be persuasive to remove the rejections.  With respect to all rejections of record, Applicant argues that Lee et al. describes IL-6 as primarily involved in cytokine release syndrome and suggests anti-IL-6 therapies such as tocilizumab as appropriate agents for treating CRS, rather than therapies targeting TNF-alpha.  This argument is not persuasive for two reasons.  Firstly, while TNF-alpha is mentioned as only one of a number of cytokines associated with CRS, and an anti-TNF-alpha agent is used only as part of a cocktail of different compounds, nothing in the claims as written requires that the adenosine A3 receptor ligand be the sole active agent administered.  Rather, the claims would be infringed by a therapy with a cocktail of different agents, including an adenosine A3 receptor ligand as one element.
Secondly, while the authors of the reference settled on the anti-IL-6 agent tocilizumab as the primary therapy used and do not routinely use any anti-tnf-alpha agents, this does not negate the finding that use of such agents is obvious.  According to MPEP 2154(X)(D)(1), when evaluating an alleged teaching away from a particular modification of the prior art, “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use," and “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.” The authors of the Lee et al. reference state that tocilizumab is their preferred treatment for cytokine release syndrome and that other therapies such as anti-TNF-alpha agents are potentially useful but not routinely used by them.  This teaching describes anti-TNF-alpha therapy, for example using adenosine A3 receptor agonists, as a nonpreferred embodiment but does not exclude its use, or sufficiently disparage or discredit such an approach to be regarded as a teaching away from using an adenosine A3 receptor agonist, potentially in combination with an anti-IL-6 agent.
Therefore the rejections are deemed proper and maintained.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/12/2022